DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Conway does not teach “an ice coating covering at least the top of the tray” arguing that Conway teaches the item being transported (the crabs are covered with ice and would not reach the tray”. Applicant acknowledges that Conway teaches an ice coating on the item being transferred it would not be a stretch that an ice coating would reach “at least the top of the tray” being the surface the articles are being transferred. Further, the ice coating would be utilized with the tray of Ragan which does not specify an article being transferred just the tray. For the foregoing reasons, the claims stand rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ragan U.S. Patent No. 10,654,660 in view of Conway U.S. Patent No. 5,256,434.
Claims 1 and 23, Ragan teaches a tray conveyor 40 comprising: a track via 60 having an array of electromagnetic drive coils 64,65 extending along the length of the track 60 and defining a conveying path 50; a coil driver driving the drive coils 64,65 to produce an electromagnetic flux wave that travels along the length of the track 60 C4 L15-35; a tray 20 conveying products through a process, the tray 20 including: a top 28; a bottom 30; a permanent magnet array 32 between the top 28 and the bottom 32 producing a magnetic field that interacts with the traveling electromagnetic flux wave to produce a force that propels the tray 20 along the track 60 C2 L55-67; C3 L55-67; but does not teach as Conway teaches an ice coating covering 60 at least the top of the tray 30, wherein products sit atop the ice coating on the top when the products are undergoing the process C7 L1-25. It would be obvious to one of ordinary skill to use the conveyor system of Ragan in combination of the ice coating system of Conway together as a part of a process and ensure reliable transport of the process.
Claim 4, Ragan does not teach as Conway teaches the track of 46 is covered with an ice coating contacting the tray 30. It would be obvious to one of ordinary skill to use the conveyor system of Ragan in combination of the ice coating system of Conway together as a part of a process and ensure reliable transport of the process.
Claim 18, Ragan teaches the coil driver 64,65 drives the drive coils to produce an uncommutated direct-current electromagnetic field to attract the permanent magnet 32 array and hold the tray to the track 60 C4 L15-35.
Claim 20, Ragan teaches the track 60 comprises a pair of parallel rails Fig. 7 each including an array of the electromagnetic drive coils 64,65 and wherein the tray 20 has a pair of parallel permanent magnet arrays 32 Fig. 2 aligned with the arrays of electromagnetic drive coils 64,65 in the rails.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ragan U.S. Patent No. 10,654,660 in view of Conway U.S. Patent No. 5,256,434 in view of Mills U.S. Patent No. 11,230,776.

Claim 2, Ragan does not teach as Mills teaches the permanent magnet array is a Halbach array C102 L60-67. It would be obvious to one of ordinary skill to use the arrangement of Mills into Ragan for a consistent power generation.
Claim 3, Ragan teaches the tray 20, but does not teaches the use of a stainless steel top cover forming the top and a stainless steel bottom cover forming the bottom C103 L15-35. It would be obvious to one of ordinary skill to use the material of stainless steel as taught by Mills into the invention of Ragan for additional stability and reliability of the transport.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ragan U.S. Patent No. 10,654,660 in view of Conway U.S. Patent No. 5,256,434 in view of Hughes U.S. Patent No. 2,774,360.
Claim 13, Ragan does not teach as Hughes teaches a tray defroster 17 on the conveying path to remove the entire ice coating from the tray. It would be obvious to one of ordinary skill to use the process of Hughes into Ragan to allow the intended use of the transport for the system of Hughes.
Claims 19, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ragan U.S. Patent No. 10,654,660 in view of Conway U.S. Patent No. 5,256,434 in view of Caracciolo, Jr. U.S. Patent No. 5,879,732.
Claims 19 and 24, Ragan does not teach as Caracciolo, Jr. teaches a tray freezer on the conveying path wherein the tray freezer adds the ice coating to the tray C16 L25-35. It would be obvious to one of ordinary skill to use the conveyor system of Ragan in combination of the ice coating system of Caracciolo, Jr. together as a part of a process and ensure reliable transport of the process.
Claims 22 and 25, Ragan does not teach as Caracciolo, Jr. teaches a freezer producing an ice cover and a cover applicator on the conveying path depositing the ice cover on the top of the tray to form the ice coating C16 L25-35. It would be obvious to one of ordinary skill to use the conveyor system of Ragan in combination of the ice coating system of Caracciolo, Jr. together as a part of a process and ensure reliable transport of the process.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ragan U.S. Patent No. 10,654,660 in view of Conway U.S. Patent No. 5,256,434 in view of Yamamoto U.S. Patent No. 10,199,967.
Claim 21, Ragan does not teach as Yamamoto teaches the array of electromagnetic drive coils and the permanent magnet array form a brushless dc motor 1’ C20 L50-60. It would be obvious to one of ordinary skill to use the motor configuration of Yamamoto for additional control.
Allowable Subject Matter
Claims 5-12, 14-17, and 26-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS